        Case 3:19-cv-08828-MAS-LHG Document 41 Filed 07/29/19 Page 1 of 2 PageID: 948


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________
                                                                                           PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD                                                 RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                       FRANCIS C. HAND                        WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739    AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                               STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700       CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX               FAX (973) 994-1744       JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN           www.carellabyrne.com                                             ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                               CHRISTOPHER J. BUGGY
                                                                                           *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                             JOHN V. KELLY III
                                                                                           NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                                  July 29, 2019            **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                  +MEMBER FL BAR ONLY




             Via ECF

             Honorable Michael A. Shipp                                         Honorable Lois H. Goodman
             United States District Judge                                       United States Magistrate Judge
             Clarkson S. Fisher Building & U.S. Courthouse                      Clarkson S. Fisher Building & U.S.
             Courthouse 402 East State Street                                   402 East State Street
             Trenton, New Jersey 08708                                          Trenton, New Jersey 08708

                                    Re:      The Doris Behr 2012 Irrevocable Trust v. Johnson & Johnson
                                             Civil Action No. 19-8828(MAS)(LHG)

             Dear Judge Shipp and Judge Goodman:

                     We are co-counsel for the California Public Employees’ Retirement System (CalPERS)
             and Colorado Public Employees’ Retirement Association (Colorado PERA). On May 23, 2019,
             CalPERS and Colorado PERA filed a motion to intervene to ensure that shareholders would be
             represented in this case concerning shareholders’ right to sue a corporation for violations of
             securities law. That intervention motion is fully briefed and is pending before Judge Goodman.
             See ECF Nos. 21, 32.1 Our intervention motion assured the Court that, to prevent delay, we
             would file our motion to dismiss on the same date that Johnson & Johnson filed its motion to
             dismiss. We did so, filing that motion May 31, 2019. ECF No. 24. The plaintiff trust filed an
             opposition brief that addresses the arguments made in both motions, as well as the arguments
             made by the New Jersey Attorney General. ECF No. 39.

                    CalPERS and Colorado PERA now respectfully seek leave to file the attached reply in
             support of our motion to dismiss. Filing a reply now will allow our motion to be considered on
             the same schedule as Johnson & Johnson’s concurrently-filed motion to dismiss in the event that
             intervention is granted. Lead counsel for CalPERS and Colorado PERA, Deepak Gupta, has
             spoken to Magistrate Judge Goodman’s chambers, and staff advised him that they could not
             confirm when the motion to intervene would be decided. They further recommended to him that

         1
                 Neither party contests that the California Public Employees’ Retirement System and
         Colorado Public Employees’ Retirement Association have satisfied all the relevant standards for
         intervention as of right as well as for permissive intervention. In response, the plaintiff trust has
         raised only a procedural objection that we believe is now moot.
    Case 3:19-cv-08828-MAS-LHG Document 41 Filed 07/29/19 Page 2 of 2 PageID: 949
     Honorable Michael A. Shipp
     Honorable Lois H. Goodman
     July 29, 2019
     Page 2

      we file the reply brief with a cover letter seeking leave, as we are doing now.

             Thank you for your attention to this matter. If the Court has any questions, we are available
     at your convenience.

                                                 Respectfully submitted,

                                               CARELLA, BYRNE, CECCHI,
                                              OLSTEIN, BRODY & AGNELLO

                                                   /s/ James E. Cecchi

                                                   JAMES E. CECCHI

     cc: All Counsel (w/encl.)(via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
